              Case 3:19-cv-01588 Document 1 Filed 10/09/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,           :
                                    :
                         Plaintiff, :
                                    :
      v.                            :                 Civil No.
                                    :
                                    :
$595,754.27 IN UNITED STATES        ;
CURRENCY,                           :
                                    :
                         Defendant. :
                                    :
                                    :
[CLAIMANT: FAROOQ GHIAS]            :                 October 9, 2019




                          VERIFIED COMPLAINT OF FORFEITURE

         Now comes Plaintiff, United States of America, by and through its attorneys, John

H. Durham, United States Attorney for the District of Connecticut, and David C. Nelson,

Assistant United States Attorney, and respectfully states that:

         1.   This is a civil action in rem brought to enforce the provision of 18 U.S.C. §

981(a)(1)(C), which provides for the forfeiture of proceeds traceable to wire fraud, in violation of

18 U.S.C. § 1343; and the laundering of proceeds from wire fraud, in violation of 18 U.S.C. §

1956.

         2.   This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§ 1345 and

1355. Venue is appropriate in the District of Connecticut by virtue of 28 U.S.C. § 1395(b).

         3.   The Defendant is $595,754.27 in United States Currency (“Defendant Currency”).

         4.   The Defendant Currency is located within the jurisdiction of this Court.



                                                 1
             Case 3:19-cv-01588 Document 1 Filed 10/09/19 Page 2 of 7




                                     Background of Investigation

       5.    Numerous schemes were identified during an investigation which involved

extortion, email compromise, and an apparent romance scam. In May of 2017, cooperating

victim (CV-1), and resident of Connecticut, was targeted by this scheme. CV-1 received an

email from “Hassan Omar” (ho40898@gmail.com) stating a payment of ten thousand dollars

needed to be received in order to prevent the murder of CV-1. On or about, May 8, 2017, the

Vernon Police Department initiated an investigation into the user of email account

“ho40898@gmail.com” using an undercover email account (“undercover account”). On or about

May 9, 2017, the Vernon Police Department received an email from the “ho40898@gmail.com”

account instructing them to deposit ten thousand dollars into CitiBank Account

XXXXXXX4084, held in the name of Farooq Ghias (hereinafter referred to as the “Ghias

Account”). On or about May 19, 2017, the undercover account received an additional email

from “Omran Saleh” (omransaleh51@gmail.com) directing the deposit of forty thousand dollars

to the Ghias Account in order to avoid being murdered.

       6.    On or about July 26, 2017, the Vernon Police Department received an affidavit

from Connecticut Attorney James Townsend. The affidavit revealed an email compromise

during a real estate transaction being handled by the firm. On or about May 9, 2017, a wire

transfer authorization was received, purporting to be from a second cooperating victim (“CV-2”),

which directed that the funds for the sale of a property be wired to an account in the name of CV-

2 and “High Energy Hangout LLC.” On or about May 10, 2017, the bank wired $373,975.97

from the firm’s client funds account to the account in the name of CV-2 and “High Energy

Hangout LLC” to Citibank account XXXXX2018. On or about, May 23, 2017, CV-2 advised



                                                2
               Case 3:19-cv-01588 Document 1 Filed 10/09/19 Page 3 of 7



Attorney Townsend that he had not received the wire transfer associated with the real estate

transaction. Attorney Townsend determined that: (1) the firm’s staff member had been

communicating with someone pretending to be CV-2 and (2) CV-2 had, at the same time, been

communicating with someone pretending to be associated with the firm. Upon review of the

XXXXX2018 Citibank account, Citibank revealed the person or persons affiliated with the

“High Energy Hangout LLC” bank account transferred the sum of $149,800.00 to the Ghias

Account over three separate transactions which occurred on May 11, 2017, May 15, 2017, and

May 18, 2017.

         7.     On or about August 15, 2018, a telephonic interview of CV-3 was conducted. CV

3 was the apparent victim of what is commonly known as a “romance scam,” which is a

confidence trick involving feigned romantic intentions towards a victim, gaining their affection,

and then using that goodwill to manipulate the victim into furthering the fraudulent scheme.

Victims are manipulated to deposit such funds into bank accounts under the belief the accounts

are for the direct benefit of their romantic partner but are in fact simply “mule” accounts

that are designed as vehicles to move the proceeds of the fraud from multiple victims to

ultimately benefit the fraudulent actors.

       8.     CV-3 had created an online profile at OurTime.com, an online dating site designed to

match individuals over fifty years old based upon similar profiles and interests. CV-3 was

matched to profiles of other users, including an individual identified as “David Parish.” “Parish”

purported to be working overseas and informed CV-3 that he had lost his wallet and needed

money sent.




                                                 3
             Case 3:19-cv-01588 Document 1 Filed 10/09/19 Page 4 of 7



       9.    CV-3 was instructed to wire transfer money to the Ghias Account and CV-3

followed Parish’s instruction. In April of 2017, CV-3 sent $29,386.00 to the Ghias Account for

the benefit of Parish. The source of the funds was CV-3’s personal savings.

       10. After continued requests for additional funding, CV-3 realized they had been tricked

and ceased sending money to “Parish.” CV-3 has realized a loss in excess of $100,000.00 and

has expressed embarrassment and humiliation as a result of being victimized in this fraudulent

scheme.

       11. On July 5, 2018, an interview of Ghias was conducted. In September of 2016, Ghias

entered into a real estate contract with “CHOTANI” for the sale of a family property located in

Pakistan. “CHOTANI” was provided the Ghias Account information in order to wire transfer

the agreed upon sale price of approximately $1.15 million dollars. In March of 2017, the Ghias

Account began to receive transfers, which Ghias believed to be associated with the sale of the

property. Citibank records show from March 20, 2017, through May 24, 2017, approximately

twenty-eight transfers into the Ghias Account occurred which totaled approximately

$740,967.75. These transfers originated from multiple individuals whom Ghias acknowledged

he did not know nor have any business affiliations with. Included in these transfers were those

made by CV-2 and CV-3. CV-1 and the Vernon Police Department never transferred monies

into the Ghias Account.

       12.     Based on the training and experience of law enforcement officers, they know that

individuals engaged in wire fraud and money laundering activities use funnel accounts to move

and layer illicit proceeds for the purpose of concealing and disguising the true nature and source

of the funds. It is also known that the rapid movement of funds though unwitting victims’

accounts is a common technique used by criminal organizations to funnel illegal proceeds and



                                                 4
             Case 3:19-cv-01588 Document 1 Filed 10/09/19 Page 5 of 7



avoid detection by law enforcement. The activities outlined above represent an attempt to

launder wire fraud proceeds and funnel illicit proceeds derived from an internet-based fraud

scheme.

       13.     On May 26, 2017, via a State of Connecticut seizure warrant, the Vernon Police

Department seized the Ghias Account. At the time of seizure, the Ghias Account held

$767,506.59. The Vernon Police Department returned $171,752.32 to CV-2. The remaining

money the Vernon Police Department seized from the Ghias Account is $595,754.27.

       14.     On July 12, 2019, the United States executed a federal seizure warrant signed by

Magistrate Judge Holly B. Fitzsimmons and seized the Defendant Currency from the Vernon

Police Department.

                                               Conclusion

       15. Based upon the foregoing, information described above, the $595,754.27 in account

number XXXXXXXXX4084, held in the name of Farooq Ghias, seized from CitiBank by the

Vernon Police Department, and subsequently seized by the United States, was obtained by

devising or intending to devise any scheme or artifice to defraud, or for obtaining money or

property by means of false or fraudulent pretenses, representations, or promises, transmits or

causes to be transmitted by means of wire, radio or television communication in interstate or

foreign commerce, any writings, signs, signals, pictures, or sounds for the purpose of executing

such scheme or artifice in violation of 18 U.S.C. Section 1343 and are therefore, subject to

forfeiture pursuant to 21 U.S.C. Section 981(a)(1)(C).

       WHEREFORE, the United States of America prays that a Warrant of Arrest In Rem be

issued for $595,754.27 in United States Currency; that due notice be given to all parties to appear

and show cause why the forfeiture should not be decreed; that judgment be entered declaring the



                                                5
             Case 3:19-cv-01588 Document 1 Filed 10/09/19 Page 6 of 7



property to be condemned and forfeited to the United States of America for disposition according

to law; and that the United States of America be granted such other relief as this Court may deem

just and proper, together with the costs and disbursements of this action.


                                                     Respectfully submitted,

                                                     JOHN H. DURHAM
                                                     UNITED STATES ATTORNEY

                                                       /s/ John B. Hughes
                                                     JOHN B. HUGHES
                                                     CHIEF, CIVIL DIVISION
                                                     ASSISTANT U. S. ATTORNEY


                                                     /s/ David C. Nelson
                                                     DAVID C. NELSON
                                                     ASSISTANT U.S. ATTORNEY
                                                     FEDERAL BAR NO. ct25640
                                                     157 CHURCH STREET, 25TH FLOOR
                                                     NEW HAVEN, CT 06510
                                                     (203) 821-3700
                                                     (203) 773-5373 (fax)
                                                     David.C.Nelson@usdoj.gov




                                                 6
             Case 3:19-cv-01588 Document 1 Filed 10/09/19 Page 7 of 7



                                        DECLARATION

         I am a Special Agent for the United States Department of Homeland

Security/Homeland Security Investigations, and the agent assigned the responsibility for this

case. I have reviewed the contents of the foregoing Verified Complaint of Forfeiture and the

statements contained therein are true to the best of my knowledge and belief.

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed on this 9th day of October, 2019.




                                                /s/ Christopher Evans
                                              CHRISTOPHER EVANS
                                              SPECIAL AGENT
                                              U.S. DEPARTMENT OF HOMELAND
                                              SECURITY




                                                 7
